DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed May 13, 2022 in response to the Office Action of March 14, 2022 is acknowledged. Applicant elected with traverse Group IV, claims 36, 43, 44, and 51 and the species of antibody comprising SEQ ID NOs:59, 60, 61, 73, 74, and 75.
	The species of PD-1 antibody sequence have been rejoined for examination.

2.	Applicants argue there is no undue search burden to examine all the inventions.
	The arguments have been considered but are not persuasive because, as stated in the restriction, there would be a serious search and examination burden if restriction were not required because the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.

3.	Claims 21-51 are pending. Claims 21-35, 37-42, 45-50 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 36, 43, 44, and 51 are currently under prosecution.

Rejoinder
4.	Applicants request rejoinder of Group V that depends on the product of elected Group IV. Examiner will consider rejoinder of Group V at the time of allowance as a combination invention of Group IV.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the claimed invention of PD-1 antibodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 36, 43, 44, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,647,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent claims and renders obvious anti-PD-1 antibody comprising:
(1) HCVR SEQ ID NO:137 that comprises instant CDR SEQ ID NOs:59, 60 and 61; and
(2) LCVR SEQ ID NO:138 that comprise instant SEQ ID NOs:73, 74, and 75; or an anti-PD-1 antibody comprising:
(3) HCVR SEQ ID NO:135 that comprises 100% instant SEQ ID NOs:56, 57, 58 and 135; and
(4) LCVR SEQ ID NO:136 that comprises 100% instant SEQ ID NOs:70, 71, 72, and 136.


7.	Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,597,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent claims and renders obvious anti-PD-1 antibody comprising:
(1) HCVR SEQ ID NO:106 that comprises instant CDR SEQ ID NOs:59, 60 and 61; and
(2) LCVR SEQ ID NO:107 that comprise instant SEQ ID NOs:73, 74, and 75.

8.	Claims 36, 43, 44, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 33-38, 42, and 48 of copending Application No. 16/795,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims and renders obvious anti-PD-1 antibody comprising:
(1) SEQ ID NO:104 that comprises 100% of instant SEQ ID NOs:56, 57, 58, and 135; and
(2) SEQ ID NO:105 that comprises 100% instant SEQ ID NOs:70, 71, 72, and 136; and an anti-PD-1 antibody comprising:
(3) HCVR SEQ ID NO:106 that comprises instant SEQ ID NOs:59, 60, and 61; and
(4) LCVR SEQ ID NO:107 that comprises instant SEQ ID NOs:73, 74, and 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


9.	Claims 36, 43, 44, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-41 of copending Application No. 16/845,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims and renders obvious anti-PD-1 antibody comprising:
(1) HCVR SEQ ID NO:137 that comprises instant CDR SEQ ID NOs:59, 60 and 61; and
(2) LCVR SEQ ID NO:138 that comprise instant SEQ ID NOs:73, 74, and 75; or an anti-PD-1 antibody comprising:
(3) HCVR SEQ ID NO:135 that comprises 100% instant SEQ ID NOs:56, 57, 58 and 135; and
(4) LCVR SEQ ID NO:136 that comprises 100% instant SEQ ID NOs:70, 71, 72, and 136.

10.	Conclusion: No claim is allowed. The closest prior art made of record but not relied upon appears to be US Patent 8,168,757, Finnefrock et al, issued 2012, that discloses numerous anti-PD-1 antibodies, but does not disclose they comprise the instantly claimed sequences.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642